     Case: 1:19-cv-00249 Document #: 74 Filed: 04/12/21 Page 1 of 1 PageID #:396

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Jeff Klueh, et al.
                                         Plaintiff,
v.                                                       Case No.: 1:19−cv−00249
                                                         Honorable Martha M. Pacold
Paul Vallas for All Chicago, et al.
                                         Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, April 12, 2021:


        MINUTE entry before the Honorable Martha M. Pacold: All claims against
defendant Link2tek, LLC are hereby dismissed without prejudice and each party shall bear
their own attorneys' fees and costs pursuant to the Joint Status Report and Stipulation of
Dismissal [73] filed by the parties on 4/12/201.Civil case terminated. (rao, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
